DETAILED ACTION
		This Office action is in response to the Request for Continued Examination (RCE) filed on February 03, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 03, 2022 has been entered.
 
Allowable Subject Matter
Claims 18-28 and 32-43 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 18, the prior art of record fails to disclose or suggest “the control circuit performs operations in which the control circuit: configures a neutral point in the first inverter, turns on the first low-side switching element, the second low-side switching element, the third low-side switching element, and at least two switching elements of the second inverter; detects voltages of the first node, the second node, and the third node; and diagnoses which switching elements except for the first high-side switching element, the second high-side switching element, and the third high-side switching element is faulty; and the control circuit disconnects the second inverter from the power source and ground when any switching element in the second inverter is diagnosed as faulty” in combination with all other claim limitations. Claims 19-28 and 32-34 depend directly or indirectly from claim 18, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 35, the prior art of record fails to disclose or suggest “the control circuit performs operations in which the control circuit: configures a neutral point in the second inverter; turns on the first high-side switching element, the second high-side switching element, the third high-side switching element, and at least two switching elements of the second inverter; detects voltages of the first node, the second node, and the third node; and diagnoses which switching elements except for the first low-side switching element, the second low-side switching element, and the third low-side switching element is faulty; and the control circuit disconnects the second inverter from the power source and ground when any switching element in the second inverter is diagnosed as faulty” in combination with all other claim limitations. Claims 36-43 claim 35, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838